DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12/16/19 has been considered and entered.  Claims 17 and 18 have been canceled.  Claims 1-16 and 19-22 remain in the application.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both an edge and a connector (see Fig. 3A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5-11,13,14,16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1,5-11,13,14 and 19, the term “disposition” is confusing and unclear as to what is encompassed by “disposition”.  The Examiner suggest the term “deposition”.
Regarding claim 16, the term “the plurality of areas” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7,8,13-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039).
Schwartz et al. (2015/0082809) teaches an electrocaloric element comprising a pair of electrodes (20,22) disposed on opposite surface of the electrocaloric element, a first thermal flow path between the electrocaloric element and a heat sink (24) and a second thermal flow path between the electrocaloric element and a heat source.  A controller configured to control electrical current to the electrodes and to selectively direct heat transfer of heat energy from electrocaloric element to the heat sink and heat source along a thermal flow path (abstract and [0026]-[0042].
Schwartz et al. (2015/0082809) fails to teach forming the electrocaloric element and the electrodes by a roll to roll process.
Edwards et al. (2007/0215039) teaches a roll-to-roll process in forming electrical an optical materials whereby a first roll for supplying the flexible substrate and a second roll for take up of the coated flexible substrate and coating occurring there between (abstract).  This process can be repeated either in the same areas as the first coating, different areas on the same side or on opposite sides [0014],[0015] and [0034].

Regarding claim 2, Schwartz et al. (2015/0082809) teaches a power connection to supply voltage between the electrodes and the power source.
Regarding claims 3 and 4, Edwards et al. (2007/0215039) teaches the process can be repeated either in the same areas as the first coating, different areas on the same side or on opposite sides [0014],[0015] and [0034].
Regarding claims 7 and 8, Schwartz et al. (2015/0082809) teaches selectively applying the conductive material to the film with ink-printing (abstract).  
Regarding claims 13 and 19, Edwards et al. (2007/0215039) teaches coating the same area a second time and hence would meet the claimed cladding or protective layers. 
Regarding claims 14 and 15, when forming patterned electrodes inherently leaves “spaces” between the patterns and these can be considered to meet the claimed “spacer areas”.  
Regarding claim 16, the reference fails to teach the claimed spaced apparat distance between 0.1-10 times the film thickness.  The Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success regardless of the claimed distance absent a showing of criticality regarding this thickness.
Regarding claims 20-22, Schwartz et al. (2015/0082809) teaches the claimed electrocaloric module with heat sink, heat source and thermal flow paths along with power connections in a stack configuration.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351).
Features detailed above concerning the teachings of Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) are incorporated here.  
Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) fail to teach the using a temporary support for applying the electrodes and transferring to the substrate in a roll to roll process.
Dubrow et al. (7,829,351) teaches a similar process whereby a supply roll (504/508) and take up roll (526/528) are utilized for deposition on a substrate whereby a temporary support (502/506) is utilized (abstract and Fig. 1). 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) roll to roll process to include a temporary support as evidenced by Dubrow et al. (7,829,351) with the expectation of achieving similar success or a patterned coating.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) further in combination with Slafer (2008/0024902).

Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) fail to teach forming the patterned electrodes using a mask or etching.
Slafer (2008/0024902) teaches using a temporary support for applying the electrodes and transferring to the substrate in a roll to roll process whereby patterning of the coating is done using a mask and etching (abstract and [0040]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to include patterning the electrodes by using a mask or etching as evidenced by Slafer (2008/0024902) with the expectation of achieving the desired patterned electrodes.

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) further in combination with Facchetti et al. (2014/0021465).

Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) fail to form the conductive layers by electron beam.
Facchetti et al. (2014/0021465) teaches a roll to roll process in forming oxide transistors whereby the electrodes can be deposited by e-beam sputtering and patterned using a mask or etching [0002],[0073]-[0076].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to form the electrodes by e-beam sputtering as evidenced by Facchetti et al. (2014/0021465) with the expectation of achieving the patterened electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715